                        UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF CONNECTICUT


In the Matter of the Extradition of                    )
                                                       )       Misc. No. 3: l 9mc 136(RMS)
Allan Mann a/k/a Hailee Randolph DeSouza a/k/a         )
Hailee DeSouza a/k/a Hailee DeSousa                    )

                                               ORDER

       The Court having received the Complaint filed on November 13, 2019, by Sarah P.

Karwan, Assistant United States Attorney for the District of Connecticut pursuant to the request

of the Government of Canada, for the provisional arrest and extradition of Allan Mann a/k/a

Hailee Randolph Desouza a/k/a Hailee Desouza a/k/a Hailee DeSousa ("Mann"), and an

affidavit executed by Mann and witnessed by his attorney;

       And, further, the Court having been advised in open session that Mann is a fugitive

sought by the Government of Canada; that he is aware that the Government of Canada has filed

charges against him and has obtained a warrant for his arrest; that he has reviewed the Complaint

filed by the United States Attorney for this judicial district; that he has been fully advised of his

rights in this country pursuant to the extradition treaty in force between the Government of the

United States and the Government of Canada and Title 18, United States Code, §§ 3184-3196,

and that he has knowingly and voluntarily waived those rights except any rights he may have

under section 3188;

       IT IS THEREFORE ORDERED that Mann be committed to the custody of the United

States Marshal pending arrival of the duly authorized representatives of the Government of

Canada, at which time the United States Marshal shall deliver him, together with any evidence

seized incidental to his arrest and sought by the Government of Canada, to the custody of such
authorized representatives to be transported to Canada to be held for trial or other disposition;

and

       IT IS FURTHER ORDERED that the transfer of physical custody of Mann, together with

any evidence seized, shall be at such time and place as mutually agreed upon by the United

States Marshal and the duly authorized representatives of the Government of Canada.

       The Clerk of the Court is directed to forward copies of this Order and the executed

Affidavit of Waiver to the Director, Office of International Affairs, Criminal Division,

Department of Justice, in Washington, D.C., and the Assistant United States Attorney.

       SO ORDERED, this       27th   day of November, 2019.


                                                   Isl Robert M. Spector
                                               Robert M. Spector
                                               United States Magistrate Judge
                                               District of Connecticut
